       Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 1 of 18



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 ) Case No. 1:19-cv-02232-TJK
                                    )
DEUTSCHE TELEKOM AG, et al.,        )
                                    )
      Defendants.                   )
____________________________________)



    RESPONSE OF DEFENDANT DISH NETWORK CORPORATION TO AMICI




                                         Steven L. Holley (admitted pro hac vice)
                                         Bradley P. Smith (D.C. Bar No. 468060)
                                         SULLIVAN & CROMWELL LLP
                                         125 Broad Street
                                         New York, New York 10004-2498
                                         Telephone: (212) 558-4000
                                         Facsimile: (212) 558-3588
                                         holleys@sullcrom.com
                                         smithbr@sullcrom.com

                                         Counsel for Defendant DISH
February 3, 2020                         Network Corporation
             Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 2 of 18




                                                   TABLE OF CONTENTS
                                                                                                                                    Page

TABLE OF CONTENTS ................................................................................................................. i

INTRODUCTION .......................................................................................................................... 1

I.       THE PROPOSED FINAL JUDGMENT IS IN THE PUBLIC INTEREST ....................... 1

II.      DISH’S RESPONSE TO AMICI ......................................................................................... 5

          A.         The Court Should Not Permit the Amici to Selectively Incorporate Portions of the
                     Trial Record in Another Case ................................................................................. 6
          B.         The Amici’s Arguments Regarding the Supposed Insufficiency of the DOJ
                     Remedy Are Unpersuasive ..................................................................................... 6
CONCLUSION ............................................................................................................................. 16
                Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 3 of 18



                                        INTRODUCTION

           Pursuant to the Minute Order entered by the Court on January 10, 2020 (the “Order”),

DISH Network Corporation (“DISH”) submits this response to briefs filed by amici with

permission of the Court, to the extent those briefs address DISH’s role as the purchaser of divested

assets in the proposed merger of T-Mobile and Sprint. The carefully-crafted remedy imposed by

the United States addresses the competitive harm alleged to result from the merger by, among

other things, facilitating and accelerating DISH’s entry into the consumer mobile wireless market.

The longer it takes for DISH to acquire the divested assets, the longer it will take for DISH to

become a competitive force in the consumer mobile wireless market. As a result, DISH urges the

Court to enter the Proposed Final Judgment without delay.

I.         THE PROPOSED FINAL JUDGMENT IS IN THE PUBLIC INTEREST

            As the United States has explained, the Proposed Final Judgment “provides for a

substantial divestiture which, when combined with the mobile wireless spectrum already owned

by DISH [], will enable DISH to enter the market as a new 5G mobile wireless services provider

and a fourth nationwide facilities-based wireless carrier.”1 Having DISH competing head-to-head

with AT&T, Verizon, and New T-Mobile will “provide substantial long-term benefits for

American consumers” and thus “the public interest is well-served by the proposed remedy.”2

DISH agrees. Among other things, the Proposed Final Judgment imposes a number of structural

remedies that will ensure that DISH’s operation of Sprint’s prepaid wireless business post-

divestiture provides vigorous competition in the near term as DISH builds out its own facilities-

based 5G network.


1
 Response of Plaintiff United States to Public Comments on the Proposed Final Judgment,
ECF 42 at 1-2 (“DOJ Tunney Act Response”).
2
    Id. at 3.
                Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 4 of 18



           DISH has a long history and track record of injecting competition into a number of

consumer-facing communications markets, utilizing new technologies, and providing valuable

products and services to millions of customers. The DISH story began back in 1980, as a modest

three-person operation selling large satellite dishes out of the back of a truck. The advent of Direct

Broadcast Satellite (“DBS”) technology in the 1980s allowed for the transmission of television

signals to smaller satellite dishes. Capitalizing on this new technology, DISH launched its own

satellite into orbit in 1995, despite having no prior experience doing so, and successfully operated

one of the earliest U.S. commercial DBS satellites. DISH subsequently began competing against

incumbent monopoly cable providers by offering services with disruptive pricing and packaging,

along with innovative technology, which helped DISH quickly gain market share.

           Since 1995, DISH and its affiliates have successfully launched and operated more than

20 satellites, and DISH has grown into a Fortune 250 company with approximately 16,000

employees.3 In the transition from a team of three to one of thousands, DISH has developed

expertise in all aspects of consumer-facing communications businesses, from customer service to

IT, billing, and installation, among other things. DISH has continued to innovate since its

founding, bringing competition to pay-TV markets. In 2015, DISH launched the first live-

streaming “linear” over-the-top service, Sling TV. Sling TV has been a market leader, providing

choice and competition for consumers. As of December 2018, DISH served more than 12 million

pay-TV households nationwide,4 representing more than 25 million people.

           DISH’s steady growth and entry into new markets is proof of the company’s ability to

successfully deploy new technologies to the benefit of consumers across the country. The remedy



3
    DISH Network Corporation Annual Report (10-K), at 22 (Feb. 13, 2019).
4
    Id. at 1.
                                                  2
         Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 5 of 18



proposed by the Antitrust Division of the U.S. Department of Justice (“DOJ”) ensures that DISH

will be able to continue this trend and become an aggressive mobile wireless competitor

immediately following its acquisition of the Sprint divestiture assets. DISH will begin with

approximately 9 million Boost subscribers, along with the strong Boost brand and trademarks.

The divestiture will only be consummated once New T-Mobile can provision new DISH customers

on the superior New T-Mobile network, which will provide an enhanced experience compared to

today’s inferior Sprint network.

       A number of elements included in the DOJ remedy will support DISH’s ability to operate

the divested assets on a competitive basis in the near term. First, the wholesale agreement between

DISH and New T-Mobile provides more attractive economics than traditional mobile virtual

network operator (“MVNO”) agreements, including a low wholesale rate that is unprecedented in

the industry, a “price deflator” that provides a mechanism for that wholesale rate to decline further

over time, marketing and partnering flexibility, and interconnected core networks that will provide

customers with a seamless experience when they transition between the DISH and New T-Mobile

coverage footprints. DISH will have unlimited capacity on the New T-Mobile network for the

first three years, further incentivizing DISH to aggressively expand its subscriber base. DISH’s

operation of the divested assets will be aided by a Transition Services Agreement, under which

New T-Mobile will be required to provide services to DISH (at cost) that will enable DISH to

operate the divested assets effectively from the outset, and exert competitive pressure on New T-

Mobile and other wireless carriers from the moment of acquisition.

       DISH also has made commitments to the Federal Communications Commission (“FCC”)

regarding its deployment of a new facilities-based wireless network, with associated financial

penalties in the unlikely event DISH fails to meet those commitments. The FCC commitments,

which have been incorporated into the Proposed Final Judgment, include offering 5G broadband
                                                 3
         Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 6 of 18



service to 70 percent of the U.S. population by mid-2023. Again, the DOJ remedy provides

additional support for these buildout requirements: as DISH builds out its own network, it will

have access to at least 20,000 towers being decommissioned by New T-Mobile, and at least 400

Sprint retail stores, both of which will aid DISH in growing its footprint. Under the DOJ remedy,

DISH also has the option to purchase all of Sprint’s 800 MHz spectrum licenses (approximately

13.5 MHz of nationwide spectrum), consisting of spectrum that is already standardized in handsets

and available for use.

       DISH provided its internal business plan to the United States during a thorough and

extensive due diligence process conducted by the DOJ. The DISH plan demonstrates that the

building blocks described above will be immediately effective in bringing enhanced competition

to consumer mobile wireless customers across the country. DISH will be able to provide Boost

customers with competitive prices and better service than they currently receive starting the day

the divestiture is consummated. The combination of the wholesale agreement with New T-Mobile

and DISH’s own network buildout will allow DISH to “forward price.” Specifically, while the

wholesale agreement will provide attractive economics, DISH will simultaneously be building out

its own facilities-based network and putting its customers onto that network, which will cost DISH

less than having customers use New T-Mobile’s network. This will enable DISH to price its

wireless services at attractive levels now, knowing that its costs in the future will be much lower.

The DISH business plan also demonstrates that the DOJ remedy will enable DISH to aggressively

grow its subscriber base. Thus, as INCOMPAS noted, “[t]his creative settlement not only remedies




                                                 4
                Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 7 of 18



the effects of what would otherwise be an increase in market concentration, but affirmatively

improves the competitive conditions in that market to boot.”5

II.        DISH’S RESPONSE TO AMICI

           Seven amicus briefs were filed in response to the Court’s Order.          Of those, four

(INCOMPAS, Prepaid Wireless Group, Harold Furchtgott-Roth, and Robert E. Wheeler) support

entry of the Proposed Final Judgment. Two of these (INCOMPAS and Harold Furchtgott-Roth)

specifically recognized the benefits that would result from DISH’s entry into the consumer mobile

wireless market by virtue of the DOJ remedy. As INCOMPAS explained, “[t]he Proposed Final

Judgement would result in better service and lower prices for wireless customers and smaller

providers alike, including those in rural America.”6         Similarly, former FCC Commissioner

Furchtgott-Roth noted that DISH has spent the last “quarter century” as a disruptor.7 DISH is

therefore well-positioned to inject new competition into the consumer mobile wireless market

using, among other things, the tools provided by the DOJ remedy.

           The amici that criticize DISH’s role in the proposed transaction simply repeat claims made

in comments submitted in the Tunney Act process, to which the United States has fully and

persuasively responded.8 These claims mischaracterize elements of the DOJ remedy, allege that

DISH has underused its spectrum assets in the past, and discount DISH’s extensive experience in




5
  See Brief of INCOMPAS as Amicus Curiae in Support of Defendants, ECF 69 at 2
(“INCOMPAS Brief”).
6
    Id. at 2.
7
 Harold Furchtgott-Roth’s Brief as Amicus Curiae, ECF 72 at 4 (“DISH became a major
company precisely because it has been and continues to be competitive.”).
8
    See DOJ Tunney Act Response at 19–31.


                                                   5
           Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 8 of 18



consumer-facing communications businesses. These claims are without merit, as DISH will

establish in addressing each of them in turn.

          A.     The Court Should Not Permit the Amici to Selectively Incorporate Portions
                 of the Trial Record in Another Case

          As a threshold matter, DISH agrees with the United States that the amici who seek to

incorporate trial testimony from a proceeding in another jurisdiction, the U.S. District Court for

the Southern District of New York,9 should be barred from doing so.10 Nevertheless, in the event

the Court decides to consider such trial testimony, DISH responds below to the incomplete and

misleading portions of testimony relied on by the amici. In doing so, DISH necessarily relies on

portions of other trial testimony ignored by the amici. DISH, however, does not concede that any

of the trial testimony is appropriately considered in this Tunney Act proceeding.

          B.     The Amici’s Arguments Regarding the Supposed Insufficiency of the DOJ
                 Remedy Are Unpersuasive

          As explained above, the Proposed Final Judgment will facilitate DISH’s entry as the

nation’s fourth facilities-based wireless provider, ensuring competition in the market for consumer

mobile wireless service, all to the benefit of American consumers. Certain of the amici attempt to

cast doubt on DISH’s ability and incentive to compete in this market, but their criticisms are

unfounded.

          The Rural Wireless Association, New America’s Open Technology Institute, and

Consumer Reports (together, “RWA”) submitted an amicus brief that is based on a false premise—

that “there is no factual distinction between a ‘traditional’ MVNO agreement and the proposed

Full MVNO Agreement” called for in the DOJ remedy because “DISH’s core network and


9
    State of New York et al. v. Deutsche Telekom AG et al., No. 1:19-cv-05434-VM (S.D.N.Y.).
10
     See Response of Plaintiff The United States to Briefs Amicus Curiae at 7-10.


                                                  6
         Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 9 of 18



physical RAN would, under even the best of circumstances, not be operational for years after the

divestiture.”11 That premise is fundamentally wrong for at least two reasons. As an initial matter,

pursuant to DISH’s FCC commitments, DISH must deploy a core network no later than June 14,

2022.12 And, as DISH Chairman Charlie Ergen testified in the New York trial, DISH anticipates

deploying its core network this year: “we’re going to [] build out our first core and our first city

in 2020.”13

       Further, as explained above, there are a number of material elements of the wholesale

agreement between DISH and New T-Mobile that distinguish it from a “traditional” MVNO. As

Mr. Ergen testified at the New York trial, the parties agreed to “an unprecedented low price from

T-Mobile in comparison to any deal they had ever done.”14 In addition, DISH and New T-Mobile

will have interconnected core networks, allowing DISH to provide a seamless experience for

consumers switching between the New T-Mobile and DISH 5G networks.                   As Mr. Ergen

explained:

       Most MVNO deals you just use someone else’s network, and you’re just selling a
       mirror image of their network. But if you can get interconnected core, if you could
       have your own core, which is basically the thing that routes your traffic and data
       and manages your subscribers, and you can interconnect that into T-Mobile's core,
       then your network is in fact your network and you get the data, you own the phone
       number, you do the SIM card, the customer, your brand name comes up on the

11
  Brief of Amici Curiae the Rural Wireless Association, Inc., New America’s Open Technology
Institute, and Consumer Reports, ECF 71 at 8–9 (“RWA Brief”).
12
   See Letter from Jeffrey H. Blum, DISH, to Donald Stockdale, FCC, at 3 (July 26, 2019),
https://www.fcc.gov/sites/default/files/dish-letter-07262019.pdf.
13
 Direct Examination of Charles Ergen, Transcript at 1634:13–14, State of New York et al. v.
Deutsche Telekom AG et al., No. 1:19-cv-05434-VM (S.D.N.Y.) (“Transcript”).
14
  Id. at 1591:19–20; see also Direct Examination of Michael Sievert, Transcript at 1087:5–10
(“And the benefits of that are getting passed on to them in the form of an unprecedented MVNO
arrangement with the lowest prices that we’ve ever offered, and prices that decline over time, as
our scale advantages are materialized; so it’s very important and something that we’ve never
done, but it was insisted upon as a remedy.”).


                                                 7
           Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 10 of 18



         phone. The customer would have no knowledge that you ever are on somebody
         else’s network.

         So the second thing that this does for DISH, it allows us, rather than build [out] the
         entire country and then have to build the whole country up before we turn our signal
         on and start getting customers, we can go city by city by city. And because we have
         our core, we can go on our network on a city-by-city basis, and every time we light
         up the city we reduce our cost to owner economics. So this means we can be – not
         only this means we can be competitive day one, but also means we make money
         day one; maybe not day one, but we can make money day 365, for sure.15

         RWA also attempts to cast doubt on DISH’s ability to be successful in the consumer mobile

wireless market by alleging that DISH has “zero experience” operating as an MVNO.16 First, this

statement fails to take into account DISH’s forty years of experience in the pay-TV market: DISH

already has its own extensive infrastructure for serving customers, including billing, IT,

installation, and thousands of customer service agents. DISH will be able to leverage its significant

experience serving existing customers when operating its new wireless business. Further, more

than 400 current Boost employees and 7,500 Boost retail stores operated by independent dealers

will be transferred to DISH as part of the divestiture, and these Boost employees and dealers

collectively have very significant wireless experience. Moreover, New T-Mobile will be required

to provide transition services to DISH that will make it easier for DISH to integrate the divested

assets into its existing corporate systems.17 DISH also has significant experience deploying a

wireless network; it has spent the last two years building a nationwide narrowband Internet of

Things (“IoT”) network. DISH’s experience, combined with the broad range of assets included in




15
     Direct Examination of Charles Ergen, Transcript at 1594:1–10, 1594:13–22.
16
     RWA Brief at 8.
17
  See Proposed Final Judgment, at IV.A.4, ECF 2-2 (July 26, 2019) (“Proposed Final
Judgment”).
                                                   8
           Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 11 of 18



the DOJ remedy, will put DISH in position to serve customers immediately upon the closing of

the divestiture.

         Any divestiture that involves setting a divestiture buyer up in a new line of business

implies, by necessity, a new entrant. If DISH had provided mobile wireless services to consumers

for decades, it would already be an incumbent and, thus, likely not a suitable buyer for the divested

assets. But, with its forty years of experience in a number of consumer-facing communications

businesses, DISH is a uniquely well-situated new entrant in the consumer mobile wireless market

that will have all the tools required to compete against AT&T, Verizon, and New T-Mobile—as

the United States concluded after extensive due diligence.

         RWA also claims that DISH’s commitment to provide coverage to 70 percent of the U.S.

population is insufficient. As the United States explained, however, that commitment represents

the floor for DISH’s ultimate coverage. Such a commitment was included in the Proposed Final

Judgment to backstop DISH’s already strong incentives to build out its own facilities-based

wireless network using its significant spectrum holdings. And, DISH has already publicly

announced plans to exceed certain FCC spectrum deployment benchmarks by providing service to

20 percent of the U.S. population by 2021 instead of 2022, and providing service to 50, not 20,

percent of the U.S. population by 2022.18

         RWA seeks to characterize the onerous financial penalties DISH would face for missing

deployment benchmarks as “relatively small” and “scant”19 to support its misguided assertion that

DISH will not have sufficient economic incentives to build out its own 5G network. This argument

fails to recognize that DISH would be subject to more than $2 billion in penalties if it does not



18
     See Direct Examination of Charles Ergen, Transcript at 1635:2–1636:3.
19
     RWA Brief at 6, 11.
                                                 9
           Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 12 of 18



meet its nationwide deployment obligations, in addition to running the risk of spectrum license

forfeitures. As Mr. Ergen testified at the New York trial, if DISH fails to build out as required by

the FCC commitments, “then everything that we have done as a company for 39 years, $12 billion

of spectrum assets that we purchased, over $2 billion of fines to the American government would

come into play, it would be financial suicide, so we’re not suicidal.”20

          Furthermore, T-Mobile President Mike Sievert testified at the New York trial about the

significant advantages DISH will have over incumbents because of DISH’s ability to build out a

pure 5G network, while simultaneously getting the benefit of New T-Mobile’s network under the

wholesale agreement:

          [DISH] can focus as they roll out on 5G only, on contemporary technology. They
          can outsource all of the cost and complexity of legacy technologies to us, and this
          is a big issue, and it's a big part of what drives cost. . . . [W]hen we build 5G, we
          have to build it in such a way that 2G, 3G and 4G are also supported because we
          have tens of millions of customers on those technology. They don’t. They can
          outsource all that complexity to us. They can do a pure play 5G network and take
          advantage of things we can’t that are lower cost. I would – you know, virtualized
          cores, those kinds of things. So that's a huge advantage for them.21

          A group of economists (“Economic Amici”) question whether DISH will make use of these

advantages to build out its 5G network based on their contention that DISH “has chosen

warehousing spectrum rather than building in the past.”22 But, as Mr. Ergen testified at the New

York trial, DISH has “never missed a final milestone commitment from the FCC for a terrestrial

build-out[.]”23 Based on its due diligence investigation, the DOJ determined that DISH will indeed



20
     Direct Examination of Charles Ergen, Transcript at 1565:4–8.
21
     Direct Examination of Michael Sievert, Transcript at 1087:19–23, 1087:25–1088:7.
22
  Brief of Amici Curiae Nicholas Economides, John Kwoka, Thomas Philippon, Robert
Seamans, Hal Singer, Marshall Steinbaum, and Lawrence J. White in Support of Plaintiffs,
ECF 70 at 3 (“Economists’ Brief”).
23
     Direct Examination of Charles Ergen, Transcript at 1615:23–24.
                                                   10
          Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 13 of 18



build out a 5G network, and that topic was addressed in considerable detail during the New York

trial.

         Among other evidence, DISH presented detailed internal business plans setting forth its

customer and revenue projections through 2025. In addition, DISH provided the comprehensive

5G Request for Proposal (“RFP”) it sent to vendors in July 2019. The RFP is the culmination of

more than six months of work by DISH’s engineering and business teams, and provides vendors

the opportunity to work with DISH in building its 5G virtualized network.24 More than 80 vendors

responded to the RFP, demonstrating the significant industry interest in DISH’s new 5G network.25

And three of the largest banks in the world—J.P. Morgan, Deutsche Bank, and Morgan Stanley—

provided letters to DISH stating that each was “highly confident” it could raise $10 billion for

DISH to fund the buildout of its 5G network.26 Moreover, as DISH has explained, from day one

it will be able to provision customers on New T-Mobile’s network, which is superior to the Sprint




24
  Id. at 1605:15–22 (“And then the other big piece of information I think that got them very
comfortable was we had put together an RFP. It had taken us over six months to put together an
RFP for the vendors for this new 5G virtualized network that is relatively new, from a
technology point of view, and they wanted to see that. And it was so – I think it was so
comprehensive, and I think that that gave them a great degree of confidence, from an engineering
perspective, we knew what we were doing.”).
25
  Direct Examination of Thomas Cullen, Transcript at 1757:12–22 (“So serendipitously, that
draft was ready in July, and once the deal was announced on Friday, the 26th of July, we updated
the RFP over the weekend and sent that RFP out broadly on the 29th of July. And when I say
broadly, that is, we didn’t only send it to the traditional telecom infrastructure companies, of
which there are only a few. We also sent it to large U.S. technology companies, as well as cloud
service providers to get their inputs as to how they would move forward in a virtualized 5G
world. As a result of that, we’ve – you know, we met with – there were 86 responses to that.”).
26
   See Direct Examination of Charles Ergen, Transcript at 1625:2–8 (“[T]he second thing is I
personally have been dealing with the bankers that I’ve dealt with for years and talking about our
plans and made sure that we’ve gotten what we would call highly confident letters from several
banks, that indicate that they are highly confident they can raise – that they could raise for us $10
billion. So that would be way more than enough for us to build our network.”).


                                                 11
           Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 14 of 18



network, while simultaneously building out a standalone virtualized 5G network that will not need

to support legacy technologies.27 This freedom to focus exclusively on new 5G technology will

enable DISH to provide a better product at a lower price, and the incentive to buildout its own

network quickly given the attractive “owner economics” of that network.28 Notably, there is

nothing in the record of the New York trial that rebuts DISH’s assertion that it will offer attractive

prices to consumers at the outset based on its significantly lower future costs.

         The Economic Amici selectively rely on testimony in the New York trial from Sprint CEO

Marcelo Claure and Deutsche Telekom Director Thorsten Langheim as support for the proposition

that DISH will not actually deploy its planned 5G network. The cherry-picked snippets of

testimony ignore the complete testimony of these two executives concerning DISH’s incentives

and ability to compete with incumbent wireless carriers. In the words of Mr. Claure:

         [A]nd through the negotiation with the DOJ and the FCC, we pretty much put on a
         silver platter for a company like DISH to come in, have access to the network, have
         customers, have access to our stores, have access to the commission, towers with
         equipment. So I believe there’s a difference between having two competitors,
         which will happen if this merger doesn’t get approved, to one that will have four
         viable competitors fighting for the American consumer.29

And, in the words of Mr. Langheim:

         [T]he remedy package is a deal of the century for Dish. It gets you all what you
         need . . . [T]he package is fantastic for someone who wants to enter the market.

27
  Id. at 1564:10–16 (“One is we get the immediate advantage of T-Mobile scale, in terms of
their network, and we get their network without having to spend any costs to build that network.
And then we get the added advantage of building our own network on a city-by-city basis with
new technology, new architecture, clean sheet of paper, so it’s materially less expensive to build
and much more flexible.”).
28
  Id. at 1564:17–19 (“And as we move customers – as we add customers to that network and
move customers to that network, they’re materially less expensive than what we have to pay
T-Mobile.”), 1608:18–21 (“[B]ecause as we enter with a better product and as we enter with the
ability to get owner economics, then we’re . . . getting in with a lower price, at least initially with
as good a product.”).
29
     Direct Examination of Marcelo Claure, Transcript at 1313:20–1314:3.


                                                  12
           Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 15 of 18




          The pricing of the MVNO has come down to a level where the remedy taker can be
          extremely aggressive in the market. On top of it, they got something which we call
          in the industry a national roaming agreement and an obligation to build out the
          network. This is the key thing that links the MVNO and the network build out, and
          that makes it very feasible economically to build out. You are effective from day
          one with the MVNO, you can build on the network piece by piece by piece and
          have the national roaming as a link between them so that the customer doesn't see
          any difference. He is on the best network in the U.S., and that allows them to build
          out this network economically, in our view.30

          The Economic Amici also point to statements from Deutsche Telekom’s Chief Executive

Officer Timotheus Hottges suggesting that a wireless carrier in the U.S. would need more than

80 million subscribers to compete effectively against the incumbents as support for the notion that

DISH cannot be successful. As an initial matter, the Economic Amici fail to explain why DISH

will need at least 80 million subscribers to “replace the lost competition from Sprint,”31 when

Sprint today has only 55 million subscribers. Further, this argument ignores all the benefits DISH

will have relative to Sprint today. While building out its own pure 5G network, DISH will get to

utilize the superior New T-Mobile network, with the scale advantages that network brings. As T-

Mobile’s President Mr. Sievert explained, “[f]irst and foremost, they get the advantage of our

scale. I mean, we are going to scale the new T-Mobile to a much more significant scale, with

higher capacity and lower cost. And the benefits of that are getting passed on to them in the form

of an unprecedented MVNO arrangement with the lowest prices that we’ve ever offered, and prices

that decline over time, as our scale advantages are materialized[.]”32




30
     Cross Examination of Thorsten Langheim, Transcript at 364:8–9, 364:19–20, 363:12–24.
31
     Economists’ Brief at 3.
32
     Direct Examination of Michael Sievert, Transcript at 1087:2–8.


                                                  13
           Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 16 of 18



          Finally, the Economic Amici selectively quote from Mr. Ergen’s testimony in the New

York trial to support the proposition that the DOJ remedy includes “entanglements that will likely

prevent Dish from succeeding as a facilities-based carrier.”33 This twists what Mr. Ergen actually

said. He noted DISH’s successful track record competing against AT&T and Verizon in the pay-

TV market today, as well as elements of the DOJ remedy that will safeguard DISH from being

adversely affected by any such alleged “entanglements.” As Mr. Ergen testified in the New York

trial:

          [C]ompetition is always a concern, but as a company, I mean, we compete against
          AT&T and Verizon and T-Mobile in video today, and we compete against AT&T
          in satellite television, and so we do pretty well. . . . The difference is that as we get
          – if [T-Mobile] lower[s] their price . . . because of the buckets that are in that
          formula, our price, if they lowered their price for their popular packages, our price
          would go down as well.

           . . . They would certainly have an impact on the industry. It certainly would reduce
          our profits as well, but it wouldn’t eliminate us as a competitor because there’s a
          formula that protects us.34

          The Economic Amici also ignore the role of the DOJ Monitoring Trustee, whose

appointment has already been approved by this Court. He “has full authority to subpoena, to spend

money, to hire engineers, so that T-Mobile, under penalty of contempt—so T-Mobile isn’t going

to cause mischief.”35 The Proposed Final Judgment and agreements between DISH and New T-

Mobile provide further protections against any harm to DISH as a result of alleged

“entanglements.” New T-Mobile is prohibited from limiting DISH’s subscriber growth because

(1) DISH has unlimited access to capacity on New T-Mobile’s network; (2) DISH can price its

products and services any way it desires; (3) New T-Mobile must support eSIM which makes it



33
     Economists’ Brief at 10.
34
     Cross Examination of Charles Ergen, Transcript at 1722:3–25.
35
     Direct Examination of Charles Ergen, Transcript at 1592:17–19.
                                                     14
           Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 17 of 18



easier for customers to switch to DISH; and (4) DISH can partner with any company to sell

wireless services that use New T-Mobile’s network as long as DISH owns the brand(s). Further,

New T-Mobile cannot impede DISH’s 5G deployment because the Proposed Final Judgment

expressly provides that New T-Mobile “shall not otherwise unreasonably delay, impede, or

frustrate DISH’s ability to use the Full MVNO Agreement and Divesting Defendants’ networks to

become a nationwide facilities-based retail mobile wireless services provider.”36 Nor can New T-

Mobile “interfere with [DISH’s] efforts to deploy a nationwide facilities-based mobile wireless

network, or to operate that network.”37 The DOJ Monitoring Trustee has wide latitude to enforce

these provisions, and New T-Mobile risks contempt of court if it violates the terms of the Proposed

Final Judgment. As INCOMPAS noted, given the many protections afforded DISH under the DOJ

remedy, the Court need not “concern itself with the supposed dependence of DISH on T-Mobile.”38




36
     Proposed Final Judgment at VI.B.6.
37
     Id. at VIII.B.
38
     INCOMPAS Brief at 5.
                                                15
         Case 1:19-cv-02232-TJK Document 78 Filed 02/03/20 Page 18 of 18



                                       CONCLUSION

       The Proposed Final Judgment fully addresses the competitive harm alleged to result from

the merger of T-Mobile and Sprint and advances the public interest by enabling DISH to become

a fourth facilities-based provider of consumer mobile wireless services. DISH urges the Court to

enter it without delay.

 Dated: February 3, 2020                           Respectfully submitted,


                                                    /s/ Steven L. Holley
                                                   Steven L. Holley (admitted pro hac vice)
                                                   Bradley P. Smith (D.C. Bar No. 468060)
                                                   Sullivan & Cromwell LLP
                                                   125 Broad Street
                                                   New York, New York 10004-2498
                                                   Telephone: (212) 558-4000
                                                   Facsimile: (212) 558-3588
                                                   holleys@sullcrom.com
                                                   smithbr@sullcrom.com

                                                   Counsel for Defendant DISH
                                                   Network Corporation




                                              16
